Name: 94/435/EC: Commission Decision of 10 June 1994 laying down the animal health requirements and the veterinary certification for the importation of pig bristles from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  agricultural activity;  animal product;  tariff policy;  means of agricultural production
 Date Published: 1994-07-14

 Avis juridique important|31994D043594/435/EC: Commission Decision of 10 June 1994 laying down the animal health requirements and the veterinary certification for the importation of pig bristles from third countries Official Journal L 180 , 14/07/1994 P. 0040 - 0045 Finnish special edition: Chapter 3 Volume 59 P. 0057 Swedish special edition: Chapter 3 Volume 59 P. 0057 COMMISSION DECISION of 10 June 1994 laying down the animal health requirements and the veterinary certification for the importation of pig bristles from third countries (94/435/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, in Directive 90/425/EEC (1), and in particular Article 10 (2) (a) and (c) and Article 13 thereof, Whereas Annex I Chapter 15 of the abovementioned Directive lays down requirements for the import of pig bristles; whereas different rules apply to pig bristles from third countries which are considered to present a risk as regards African swine fever and pig bristles from third countries which present no risk concerning this disease; Whereas Commission Decision 94/278/EC (2) has laid down a list of third countries from which Member States authorize the importation of pig bristles; Whereas the animal health conditions and veterinary certification for the import of this product must be laid down; Whereas, since a new certification scheme is established, a period of time should be provided for its implementation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorize the importation of pig bristles from third countries or, in the case of regionalization according to Community legislation, regions thereof, where no case of African swine fever has occurred during the previous 12 months, if the consignment is accompanied by an animal health certificate as laid down in Annex A. Article 2 Member States shall authorize the importation of pig bristles from third countries or, in the case of regionalization according to Community legislation, regions thereof, where one or more cases of African swine fever has occurred during the previous 12 months, if the consignment is accompanied by an animal health certificate as laid down in Annex B. Article 3 Animal health certificates mentioned in Articles 1 and 2 shall consist of one sheet and shall be drawn up in at least one of the official languages of the Member State where the controls are carried out. Article 4 After importation the pig bristles must be consigned directly to the processing establishment of destination or to the warehouse for storage specified on the animal health certificate, where they shall be stored separately from other products of animal origin. Article 5 This Decision shall apply from 1 July 1994. Article 6 This Decision is addressed to the Member States. Done at Brussels, 10 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 62, 15. 3. 1993, p. 49. (2) OJ No L 120, 11. 5. 1994, p. 44. ANNEX A ANIMAL HEALTH CERTIFICATE for pig bristles from third countries or regions thereof which are free from African swine fever, intended for consignment to the European Community Note to the importer: This certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection post. (1) Optional. (2) The signature and stamp must be in a colour different to that of the printing. ANNEX B ANIMAL HEALTH CERTIFICATE for pig bristles from third countries or regions thereof which are not free from African swine fever, intended for consignment to the European Community Note to the importer: This certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection post. (1) Optional. (2) Delete as appropriate. (3) The signature and stamp must be in a colour different to that of the printing.